     Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 1 of 29




                 UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

JOSEPH THOMAS,                           )
                                         )
            Plaintiff,                   )
                                         ) Case No.
v.                                       )
                                         ) JURY TRIAL DEMANDED
BOARD OF REGENTS OF THE                  )
UNIVERSITY SYSTEM OF                     )
GEORGIA,                                 )
                                         )
            Defendant.                   )
                                         )

                                 COMPLAINT

      COMES NOW Plaintiff Joseph Thomas (“Thomas” or “Plaintiff”), by and

through undersigned counsel, and submits his Complaint against Defendant Board

of Regents of the University System of Georgia (“BOR” or “Defendant”), stating as

follows:

                         I.   NATURE OF COMPLAINT

                                         1.

      This is an action by a former employee of Fort Valley State University

(“FVSU”) to recover for violations of Plaintiff’s rights under Section 504 of the

Rehabilitation Act of 1973, 29 U.S.C. § 794 et seq. (“Section 504”), as amended by


                                    Page 1 of 21
      Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 2 of 29




the Americans with Disabilities Act Amendments Act of 2008, 42 U.S.C. §12101 et

seq. (“ADAAA”), and the Georgia Whistleblower Protection Act, O.C.G.A. § 45-1-

4(d)(2) (“GWA”). Plaintiff is seeking reinstatement, back pay, compensatory

damages, and attorneys’ fees to remedy these violations of federal and state law.

                        II.    JURISDICTION AND VENUE

                                           2.

      This Court has original jurisdiction over Plaintiff’s Rehabilitation Act claims

pursuant to 28 U.S.C. § 1331 (federal question), 28 U.S.C. §1343 (civil rights), 28

U.S.C. §§ 2201 and 2202 (declaratory judgment), 29 U.S.C. §794a, 42 U.S.C

§2000e-5(f)(3), and 42 U.S.C §2000d-7 (Rehabilitation Act).

                                           3.

      This Court has supplemental jurisdiction over Plaintiff’s GWA claim pursuant

to 28 U.S.C. 1367 because that claim arises out of the same transaction or occurrence

as the federal counts within the Court’s original jurisdiction.

                                           4.

       Venue is proper in this district and division pursuant to 28 U.S.C. § 1391

because Defendant is located in this district and division.




                                      Page 2 of 21
      Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 3 of 29




                             III.   NOTICE OF CLAIMS

                                           5.

      Plaintiff served an ante litem notice of claims pursuant to O.C.G.A. § 50-21-

26 on the Georgia Department of Administrative Services, Risk Management

Services and the Board of Regents of the University System of Georgia on May 28,

2021. A true and correct copy of the notice, with return receipts attached, is attached

hereto as Exhibit A.

                                           6.

      The Georgia Department of Administrative Services failed to respond to

Plaintiff’s ante litem notice within 90 days.

                                           7.

      Plaintiff commences this action after more than 90 days have elapsed after the

presentation of the notice of claim without action by the Department of

Administrative Services, in accordance with O.C.G.A. § 50-21-26(b)

                                    IV.    PARTIES

                                           8.

      Plaintiff is a legal resident and citizen of the United States and of the State of

Georgia. During the relevant time period, Plaintiff was an employee of FVSU, a unit

of the University System of Georgia.
                                      Page 3 of 21
      Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 4 of 29




                                            9.

      Plaintiff is and, at all times relevant hereto, was an individual with a disability

within the meaning of Section 504 of the Rehabilitation Act of 1973, as amended,

29 U.S.C. §§ 705(9) (B) and (20)(B), which incorporates by reference the standards

of the Americans with Disabilities Act, as amended in 2008 (“ADAAA”).

                                            10.

      Plaintiff has a Section 504 disability as defined in the ADAAA at 42 U.S.C.

§12102 (1)(A) in that he has, since 2015, had a physical impairment that

substantially limits him in one or more major life activities or major bodily functions,

including cardiovascular functions.

                                            11.

      In addition, or alternatively, Plaintiff has a Section 504 disability as defined

in the ADAAA at 42 U.S.C. §12102(A) and 42 U.S.C. §12102 (4)(E)(I) in that he

has, since 2015, had physical impairments that, without regard to the ameliorative

effects of mitigating measures such as medication, surgery and surgical corrections,

substantially limit him in one or more major life activities or major bodily functions,

including his cardiovascular functions.

                                            12.

      In addition, or alternatively, Plaintiff has a Section 504 disability as defined
                                      Page 4 of 21
      Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 5 of 29




in the ADAAA at 42 U.S.C. §12102(B) in that he has, since 2015, had a record of

one or more physical impairments that substantially limit him in one or more major

life activities or major bodily functions, including his cardiovascular functions.

                                           13.

      In addition, or alternatively, Plaintiff satisfies the requirements for being

“regarded as disabled” as defined in the ADAAA at 42 U.S.C. §§12102(1) and (3)

and incorporated into the Rehabilitation Act, in that he has had an actual or perceived

physical impairment (coronary artery disease) since 2015.

                                           14.

      At all relevant times, Plaintiff was and is a “qualified individual” as defined

by 42 U.S.C. §12111(8) of the ADAAA and §504 of the Rehabilitation Act because

he was able to perform the essential functions of his position as a Project Manager

at FVSU with or without reasonable accommodation.

                                           15.

      Defendant administers all public universities in the State of Georgia, including

FVSU.

                                           16.

      Defendant is an entity subject to suit with its principal place of business

located at 270 Washington Street SW, Atlanta, GA 30334.
                                      Page 5 of 21
      Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 6 of 29




                                           17.

       Defendant may be served by delivering process to Mr. Edward Tate, Vice

Chancellor of Legal Affairs, University System of Georgia, at 270 Washington

Street SW, Atlanta, GA 30334.

                                           18.

       FVSU is a unit of Defendant subject to Defendant’s management and

operational control.

                                           19.

       Defendant, and FVSU by extension, constitute programs or activities

receiving federal financial assistance as defined by the Rehabilitation Act, 29 U.S.C.

§ 794(b).

                                           20.

       As a recipient of federal funding, Defendant, and by extension FVSU, are

subject to the requirements of Section 504, including the requirement that they not

subject otherwise qualified individuals with disabilities to discrimination on the

basis of disability.

                                           21.

       Defendant, and by extension FVSU, is an “employer” within the meaning of

the ADAAA, 42 U.S.C. § 12101 et seq., as incorporated by the Rehabilitation Act
                                     Page 6 of 21
      Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 7 of 29




29 U.S.C. § 794(d), because it has engaged in commerce or in an industry affecting

commerce within the meaning of the ADAAA and has employed more than 15

persons for each working day in each of 20 calendar weeks in the current or

preceding calendar year.

                           V.   FACTUAL ALLEGATIONS

                                          22.

      Thomas worked for FVSU between 2015 and October 2020.

                                          23.

      Thomas was initially hired by FVSU’s then Director of Facilities

Management and Plant Operations, Dr. Crew, to serve as a Project Manager

responsible for overseeing construction projects on FVSU’s campus.

                                          24.

      When Crew was let go in 2017, Thomas was appointed Interim Director of

Facilities and served in this role for approximately one year.

                                          25.

      FVSU then hired another permanent director, who was terminated shortly

thereafter. Thomas was once again appointed Interim Director of Facilities and

served in this role until FVSU hired the current director, Ed Dufresne, in 2019.



                                     Page 7 of 21
     Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 8 of 29




                                          26.

      FVSU’s appointment of Thomas as interim director on two separate occasions

speaks to Thomas’s stellar performance with FVSU.

                                          27.

      Thomas and Dufresne had a good working relationship until the Spring of

2020, when Thomas first sought reasonable accommodations for a known disability.

                                          28.

      Thomas has a serious heart condition that makes him particularly vulnerable

to COVID-19.

                                          29.

      Specifically, Mr. Thomas was diagnosed with coronary artery disease in

December 2015. At that point, he underwent a quadruple bypass heart surgery. Mr.

Thomas also had three stints implanted in 2016.

                                          30.

      Early on during the COVID-19 pandemic, the Centers for Disease Control and

Prevention (“CDC”) advised the public that individuals with coronary artery disease

are particularly vulnerable to COVID-19 because they are more likely to get severely

ill from the virus. See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html.
                                     Page 8 of 21
     Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 9 of 29




                                          31.

      In March 2020, Thomas’s doctor similarly advised Thomas that he was

particularly vulnerable to COVID-19 because of his preexisting condition and

advised him to work remotely during the height of the pandemic.

                                          32.

      Thomas subsequently submitted a request to FVSU for reasonable

accommodations in the form of remote work.

                                          33.

      Thomas provided two supporting doctor’s notes confirming the medical need

for remote work in March and May of 2020.

                                          34.

      Dufresne denied Thomas’s request for accommodation even though numerous

other employees in similar positions were allowed to work remotely.

                                          35.

      Dufresne expressed frustration at Thomas’s request and told him that he

would have to use his accrued PTO to go on leave if he did not want to work on site.

                                          36.

      Thomas complied with his supervisor’s instruction and utilized all of his

accrued PTO from around April to July 2020 as medical leave.
                                     Page 9 of 21
     Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 10 of 29




                                            37.

      When Thomas returned from his medical leave in July 2020, his relationship

with Dufresne noticeably changed. Dufresne excluded Thomas from various projects

and made it exceedingly clear that he disapproved of Thomas’s medical leave.

                                            38.

      In August 2020, FVSU experienced a serious gas leak.

                                            39.

      Thomas, who was a member of the emergency management team, received

the first call about the leak. He then immediately called the on-site plumber who had

the requisite tools to turn off the gas, the police department, and the fire department.

                                            40.

      When Thomas arrived at the scene, the gas was still on and the plumber was

nowhere to be seen. After making several calls, Thomas learned that Dufresne had

removed the tools needed to turn off the gas from the plumber’s maintenance vehicle

the day before without the plumber’s knowledge.

                                            41.

      It took a whopping forty-five minutes for FVSU to turn off the gas.

                                            42.

      The following day, Thomas brought up the gas leak fiasco at a Zoom staff
                                      Page 10 of 21
     Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 11 of 29




meeting. Thomas complained that a 45-minute delay in turning off the gas during an

active gas leak was completely unacceptable and dangerous.

                                          43.

      Thomas disclosed various deficiencies in the response to the gas leak and

objected that the department’s failure to adequately respond to the gas leak violated

state and federal safety laws.

                                          44.

      Dufresne was visibly upset with Thomas for highlighting the department’s

safety breaches and later told at least three other staff members as soon as Thomas

had disconnected from the call that he was going to terminate Thomas.

                                          45.

      One week later, Dufresne informed Thomas that he would be terminated

effective October 31, 2020. Dufresne claimed that the termination was in connection

with a “reduction in force,” but provided no other details. He told Thomas to

immediately surrender his work tools and ID badge and to go on paid leave until the

effective termination date.

                                          46.

      FVSU terminated Plaintiff’s employment on October 31, 2020.



                                    Page 11 of 21
     Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 12 of 29




                                                47.

      Shortly after Thomas was terminated, FVSU advertised six open positions in

Thomas’s department—including Thomas’s position—on Indeed.com and FVSU’s

website.

                                                48.

      FVSU’s recruitment for these positions directly belies Dufresne’s contention

that Thomas was laid off due to a reduction in force. The proffered reason for

Thomas’s termination is false and pretextual.

                                                49.

      Defendant’s actions, by and through FVSU’s officers and managers, were

done intentionally, willfully and in a bad faith violation of Plaintiff’s rights under

the Rehabilitation Act and the GWA.

                                                50.

      The effect of the above-stated actions has been to deprive Plaintiff of

employment opportunities, income in the form of wages, prospective employment

benefits, including social security and other benefits to which he would have been

entitled but for these illegal actions.

                                                51.

      At the time of his termination, Thomas was less than six months away from
                                          Page 12 of 21
     Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 13 of 29




having his lifetime retirement benefits with the State of Georgia vest. By unlawfully

terminating Thomas, Defendant deprived Thomas of these lifetime retirement

benefits.

                                           52.

      The effect of Defendant’s above-stated actions, by and through FVSU’s

officers and managers, has also caused Plaintiff out-of-pocket losses, including

attorney’s fees and mental and emotional distress for which he seeks compensation.

                             COUNT ONE
    VIOLATION OF THE REHABILITATION ACT – DISABILITY DISCRIMINATION

                                           53.

      Plaintiff incorporates by this reference all of the preceding paragraphs of the

Complaint.

                                           54.

      At all times relevant hereto, Defendant has been subject to the requirements

of Section 504 of the Rehabilitation Act as amended by the ADAAA.

                                           55.

      At all times relevant hereto, Plaintiff has had a disability and/or record of

disability as defined under the Rehabilitation Act.




                                     Page 13 of 21
     Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 14 of 29




                                           56.

      Moreover, at all times relevant hereto, Plaintiff has been a qualified individual

with a disability as that term is defined under the Rehabilitation Act in that he was

able to perform the essential functions of his job either with or without

accommodation.

                                           57.

      At all times relevant hereto, Defendant, through the officers and managers at

FVSU, was aware of Plaintiff’s disability and/or record of disability and his ability

to perform his job with or without accommodations.

                                           58.

       Despite his ability to perform his job with or without accommodation,

Plaintiff was fired, which termination was done on account of Plaintiff’s disability

and in order to avoid further accommodation of Plaintiff’s disability.

                                           59.

       Defendant’s actions, by and through the officers and managers at FVSU,

amount to a violation of Section 504 of the Rehabilitation Act, which prohibits

discrimination on the basis of disability in any program that is the recipient of

Federal funding.



                                     Page 14 of 21
      Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 15 of 29




                                            60.

        As a direct and proximate result of Defendant’s intentional discrimination,

Plaintiff has suffered out of pocket losses and has been deprived of job-related

economic benefits, including income in the form of wages and other job-related

benefits, including social security, all in an amount to be established at trial.

                                            61.

        In addition, Defendant’s actions have caused, continue to cause, and will

cause Plaintiff to suffer damages for emotional distress, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses all in an amount to be established

at trial.

                                 COUNT TWO
                     VIOLATION OF THE REHABILITATION ACT –
                        INTERFERENCE AND RETALIATION

                                            62.

        Plaintiff incorporates by this reference all of the preceding paragraphs of the

Complaint.

                                            63.

        At the time of his termination, Plaintiff had a disability and/or record of

disability as defined by Section 504 of the Rehabilitation Act.



                                      Page 15 of 21
     Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 16 of 29




                                           64.

      While    working     for   FVSU,    Plaintiff   was   entitled   to   reasonable

accommodations for his disability under Section 504 of the Rehabilitation Act.

                                           65.

      Defendant interfered with Thomas’s right under Section 504 of the

Rehabilitation Act to request reasonable accommodations for his disability when it

terminated his employment in retaliation for requesting reasonable accommodations.

                                           66.

      Defendant’s actions violated 42 U.S.C. §12203(b) of the ADA as incorporated

in Section 504 of the Rehabilitation Act which prohibits interference, coercion or

intimidation of an individual for exercising rights under the ADA and Section 504.

                                           67.

      Defendants acted negligently or with reckless indifference to Plaintiff’s rights

under the Rehabilitation Act by the conduct outlined above, despite the ADA and the

Rehabilitation Act’s clear prohibition on interfering with, coercing, threatening or

intimidating employees for exercising their right to reasonable accommodation or

forprotesting discrimination on the basis of disability.




                                     Page 16 of 21
      Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 17 of 29




                                             68.

        As a direct and proximate result of Defendant’s conduct, Plaintiff has

suffered out of pocket losses and has been deprived of job-related economic benefits,

including income in the form of wages and other job-related benefits, including

social security, all in an amount to be established at trial.

                                             69.

        In addition, Defendant’s actions have caused, continue to cause, and will

cause Plaintiff to suffer damages for emotional distress, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses all in an amount to be established

at trial.

                                COUNT THREE
            VIOLATION OF THE GEORGIA WHISTLEBLOWER PROTECTION ACT


                                             70.

        Plaintiff incorporates by this reference all of the preceding paragraphs of the

Complaint.

                                             71.

        The Georgia Whistleblower Protection Act provides the following

prohibitions against retaliation against employees who complain of misconduct by

public employers:
                                       Page 17 of 21
     Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 18 of 29




      (2) No public employer shall retaliate against a public employee for
      disclosing a violation of or noncompliance with a law, rule, or
      regulation to either a supervisor or a government agency, unless the
      disclosure was made with knowledge that the disclosure was false or
      with reckless disregard for its truth or falsity.

      (3) No public employer shall retaliate against a public employee for
      objecting to, or refusing to participate in, any activity, policy, or
      practice of the public employer that the public employee has reasonable
      cause to believe is in violation of or noncompliance with a law, rule, or
      regulation.

O.C.G.A. § 45-1-4(d).

                                           72.

      In August 2020, Thomas complained to his supervisor about FVSU’s faulty

response to a serious gas leak. Thomas disclosed various deficiencies in the response

and objected that the department’s failure to adequately respond to the gas leak

violated state and federal safety laws.

                                           73.

      Thomas’s complaints about FVSU’s faulty response to the gas leak

constituted protected conduct under O.C.G.A. § 45-1-4 both because (i) Thomas

disclosed violations of or noncompliance with state and federal safety laws, rules,

and regulations to a supervisor and (ii) because Thomas objected to, and refused to

participate in, activities, policies, or practices of FVSU that he had reasonable cause



                                     Page 18 of 21
     Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 19 of 29




to believe are a violation of or noncompliance with state and federal safety laws,

rules, and regulations.

                                          74.

      A mere week after Thomas’s protected conduct, Dufresne informed Thomas

that he would be terminated effective October 31, 2020, in connection with a

“reduction in force” and instructed Thomas to go on leave until the effective

termination date.

                                          75.

      The proffered reason for Thomas’s termination (“reduction in force”) was

false and pretextual.

                                          76.

      Shortly after Thomas was terminated, FVSU advertised six open positions in

Thomas’s department—including Thomas’s position—on Indeed.com and FVSU’s

website. FVSU’s recruitment for these positions directly belies Dufresne’s

contention that Thomas was laid off due to a reduction in force.

                                          77.

       As a direct and proximate result of Defendant’s conduct, Plaintiff has

suffered out of pocket losses and has been deprived of job-related economic benefits,



                                    Page 19 of 21
      Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 20 of 29




including income in the form of wages and other job-related benefits, including

social security, all in an amount to be established at trial.

                                             78.

        In addition, Defendant’s actions have caused, continue to cause, and will

cause Plaintiff to suffer damages for emotional distress, mental anguish, loss of

enjoyment of life, and other non-pecuniary losses all in an amount to be established

at trial.

                                             79.

        Defendant’s actions with respect to Thomas were reckless and taken in willful

disregard of the probable consequences of their actions.

                                         RELIEF

        Plaintiff requests the following relief:

        (a)   judgment in favor of Plaintiff and against Defendant on all counts for

its unlawful employment practices;

        (b)   damages sufficient to make Plaintiff whole by providing for out-of-

pocket losses as well as back pay in an amount equal to the sum of any wages, salary,

employment benefits or other compensation denied or lost as a result of Defendant’s

unlawful and discriminatory acts, together with interest thereon, all in an amount to

be proven at trial;
                                       Page 20 of 21
     Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 21 of 29




      (c)    reinstatement or front pay in lieu of reinstatement;

      (d)    equitable restitution and relief sufficient to cover life, disability, or

health insurance and any lost retirement benefits due to Defendant’s wrongful

termination of Plaintiff’s employment;

      (e)    compensatory damages for Plaintiff’s mental and emotional distress

incurred as a result of Defendant’s unlawful actions;

      (f)    reasonable attorney’s fees and costs; and

      (g)    such other and further relief as the Court deems just and proper.

                                  JURY DEMAND

Plaintiff demands a trial by jury on all claims properly triable by a jury.

Date: September 13, 2021.

                                                         Respectfully submitted,

                                                         BERGMAR LAW LLC

                                                         /s/ Nina Maja Bergmar
                                                         Nina Maja Bergmar
                                                         Georgia Bar No. 982879
                                                         135 Auburn Ave. NE, Ste. 210
                                                         Atlanta, GA 30303
                                                         nmb@bergmarlaw.com
                                                         Tel. (470) 239-2096
                                                         Fax. (404) 806-8696

                                                         Attorney for Plaintiff


                                      Page 21 of 21
Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 22 of 29




                  EXHIBIT A
Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 23 of 29
Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 24 of 29
Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 25 of 29
Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 26 of 29
Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 27 of 29
Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 28 of 29
Case 1:21-cv-03778-SDG-JKL Document 1 Filed 09/13/21 Page 29 of 29
